Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the claims filed 06/30/20 and the interview held 03/09/21, Claims 1, 4-7, 9-12, 15-17 & 20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Mecham on 03/09/21.
Based on the claims filed 06/30/20 and the interview held 03/09/21, the application has been amended as follows: 
The entirety of Claim 1 now reads as follows:
“1.	(Currently Amended) A bone screw, comprising:
a proximal end and a distal end spaced from the proximal end in a distal direction along a longitudinal axis of the bone screw;
a head at the proximal end of the bone screw; 
a cannulation extending through the bone screw from the proximal end to the distal end;

wherein the head defines a second threaded region defining an external thread including at least one second flute; and
wherein the cutting tips of each of the plurality of cutting teeth are located on a single plane that is oriented normal to the longitudinal axis of the bone screw.”
Cancel Claims 2-3.
The entirety of Claim 4 now reads as follows:
“4.	(Currently Amended) The bone screw of claim 1, wherein the at least one external thread extends from each cutting edge at a rotationally trailing side of each tooth, wherein the rotationally trailing side of each tooth is circumferentially opposite the rotationally leading side.”
The entirety of Claim 5 now reads as follows:
“5.	(Currently Amended) The bone screw of claim 1, wherein the angle is in the range of 10 degrees to 20 degrees.”
The entirety of Claim 6 now reads as follows:
“6.	(Currently Amended) The bone screw of claim 5, wherein the angle is in the range of 14 degrees to 18 degrees.”
The entirety of Claim 7 now reads as follows:
“7.	(Currently Amended) The bone screw of claim 6, wherein the angle is 16 degrees.”
Cancel Claim 8.
The entirety of Claim 9 now reads as follows:
“9.	(Currently Amended) The bone screw of claim 1, wherein the at least one second flute defines a second central flute axis that is offset from the longitudinal axis of the bone screw by an angle in the range of 5 degrees to 25 degrees.”
The entirety of Claim 10 now reads as follows:
“10.	(Currently Amended) A bone screw, comprising:
a proximal end and a distal end spaced from the proximal end in a distal direction along a longitudinal axis of the bone screw;
a head at the proximal end of the bone screw; 
a cannulation extending through the bone screw from the proximal end to the distal end;
a threaded region extending along a distal portion of the bone screw and defining at least one external thread that extends about the longitudinal axis along a helical path, the threaded region including a plurality of cutting flutes spaced circumferentially with respect to one another, each of the plurality of cutting flutes extending to the distal end of the bone screw and intersecting the cannulation, the plurality of cutting flutes defining a plurality of teeth each  spaced circumferentially between adjacent cutting flutes of the plurality of cutting flutes, each of the plurality of teeth defining a planer cutting face on a rotationally leading side thereof, wherein each cutting face is oriented so as to define an angle with respect to the longitudinal axis of the bone screw, the angle in the range of 5 degrees to 25 degrees, wherein each of the plurality of cutting flutes circumferentially interrupts at least a portion of the at least one external thread, wherein each cutting face defines a cutting edge that extends away from a respective interface with the cannulation both distally and radially outwardly to a cutting tip at a distal terminus of the tooth, wherein each cutting face defines at least a portion of the at least one external thread; 

wherein the cutting tips of each of the plurality of teeth are located on a single plane that is oriented normal to the longitudinal axis of the bone screw.”
Cancel Claims 13-14. 
Cancel Claims 18-19. 

The entirety of Claim 20 now reads as follows:
 “20.	(Currently Amended) The bone screw of claim 10, wherein; the plurality of cutting flutes consist of three cutting flutes, and the plurality of teeth consist of three teeth.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a bone screw comprising: a proximal and distal ends spaced along a longitudinal axis of the bone screw; a head at the proximal end of the bone screw; a cannulation extending through the bone screw from the proximal end to the distal end; an externally threaded region extending along a distal portion of the bone screw, the threaded region including a plurality of flutes extending to the distal end of the bone screw and intersecting the cannulation, the plurality of flutes defining a plurality of cutting teeth, each of the cutting teeth formed between adjacent ones of the flutes, each of the cutting teeth defining a planar cutting face on a rotationally leading side thereof, wherein each cutting face is oriented so as to 
The closest prior art of record appears to be: Jackson et al. (US Patent No. 7,731,738).
Jackson et al. discloses a cannulated screw comprising a head and a shaft comprising a smooth central portion and an externally threaded distal tip portion having a flattened tip and a plurality of cutting teeth which facilitate boring of the tip into bone, but Jackson et al. fails to disclose wherein a plurality of flutes circumferentially interrupt at least a portion of the threads of the threaded region, wherein each cutting face defines a cutting edge that extends away from an interface with the cannulation both distally and radially outwardly to a cutting tip at a distal terminus of the cutting tooth, wherein each cutting face defines at least a portion of the threads of the threaded region; wherein the head defines a second threaded region defining an external thread including at least one second flute; and wherein the cutting tips of each of the plurality of cutting teeth are located on a single plane that is oriented normal to the longitudinal axis .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSICA WEISS/           Primary Examiner, Art Unit 3775